June 26, 2008 VIA EDGAR U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:iShares Trust (the “Trust”) (Securities Act File No. 333-92935 and Investment Company Act File No. 811-09729) Ladies and Gentlemen: Pursuant to Rule 497(j) of the Securities Act of 1933, as amended, and on behalf of the Trust, please accept this letter as certification that the Prospectus and Statement of Additional Information for iShares S&P Global Clean Energy Index Fund, a series of the Trust, dated June 23, 2008, do not differ from those contained in Post-Effective Amendment No. 145 to the Trust’s Registration Statement on Form N-1A, filed electronically on June 23, 2008. Please address all questions regarding this filing to the undersigned at (415) 817-6131. Very truly yours, /s/ Kevin D. Smith Kevin D. Smith, Esq.
